330 Pa. Super. 74 (1984)
478 A.2d 1357
TOWNSHIP OF ELDRED, et al., Appellants,
v.
COUNTY OF MONROE, Nancy Shukaitis, Jesse D. Pierson and Thomas R. Joyce and Monroe County Board of Assessment Appeals.
Supreme Court of Pennsylvania.
Argued March 28, 1984.
Filed July 20, 1984.
*75 Cyril D. Higgins, Stroudsburg, for appellants.
Robert H. Nothstein, Stroudsburg, for appellees.
Before BROSKY, WIEAND and McEWEN, JJ.
BROSKY, Judge:
This appeal is from the dismissal of appellant's suit in equity, challenging a settlement in a taxpayer's suit. This matter comes within the jurisdiction of the Commonwealth Court.
(a) . . . the Commonwealth Court shall have exclusive jurisdiction of appeals from final orders of the courts of common pleas in the following cases: . . . (4) Local government civil and criminal matters.  (i) . . . where is drawn in question the application, interpretation or enforcement of any: . . . (b) . . . local ordinance or resolution.
42 Pa.C.S. § 762.
A case involving, as this one does, a county tax comes within the language "local ordinance or resolution." See In re Appeal of Pennsylvania Eastern Seal Society from Real Estate Taxation Assessment, 67 Pa.Cmwlth. 94, 445 A.2d 1369 (1982). Thus, this case comes within the jurisdiction of the Commonwealth Court.
We note that:
However, because appellee failed to object to this court's lack of jurisdiction, our jurisdiction has been perfected, *76 and we have discretion either to decide the case on the merits or transfer it to Commonwealth Court. 42 Pa.C.S. § 704(a); Pa.R.A.P. 741(a); see Jost v. Phoenixville Area School District, 267 Pa.Super. 461, 465 n. 1, 406 A.2d 1133, 1135 n. 1 (1979); see also Commonwealth v. Meyer, 488 Pa. 297, 304-05 n. 9, 412 A.2d 517, 520 n. 9 (1980).
Commonwealth v. Sensi, 287 Pa.Super. 452 at 454, 430 A.2d 691 at 692 (1981).
It is also true here that:
As in Commonwealth v. Sensi, supra, we believe the Commonwealth Court's greater expertise in the issues raised here make transfer to that court appropriate. Moreover, transfer of this case will prevent unnecessary confusion and lack of coordination, since Commonwealth Court will be the forum for similar cases in this . . . area of the law . . .
Osser v. City of Philadelphia, 295 Pa.Super. 447 at 449, 441 A.2d 1317 at 1318 (1982).
Accordingly, this appeal is transferred to the Commonwealth Court.